Citation Nr: 1332702	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for limitation of motion of the lumbar spine from July 14, 2006; and 40 percent from July 1, 2008.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis, pes cavus deformity, and hallux valgus from July 12, 2006; and 30 percent from June 27, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983 and from April 1986 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was scheduled for formal hearings at the RO with the Decision Review Officer (DRO) in October 2007 and in June 2008.  The Veteran cancelled both hearings and the record does not indicate any outstanding requests for a hearing.

In an April 2008 RO decision, a 40 percent disability rating was awarded for limitation of motion of the lumbar, effective as of July 1, 2008.  In a June 2012 RO decision, a 30 percent disability rating was awarded for bilateral plantar fasciitis, pes cavus deformity, and hallux valgus, effective June 27, 2011.  As the increased awards during the pendency of this appeal do not represent total grants of benefits, the claims for increases remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded by the Board in February 2011; however, review of the record indicates that further development is required.  

Following the Board's remand, in a June 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for right lower extremity radiculopathy and service connection for left lower extremity radiculopathy.  Since the Veteran has not disagreed with the disability evaluation and/or effective date assigned, the Board concludes that only the issues listed on the title page are on appeal.

In a June 2013 appellate brief the Veteran's representative contends that the AMC did not comply with the Board's February 2011 remand directive to verify the Veteran's dates of active service.  As service connection has been granted for the claimed disabilities, the Veteran's dates of service are not pertinent to his increased rating claims. 

Nevertheless, the appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an increased disability rating is warranted for his service-connected limitation of motion of the lumbar spine and service-connected bilateral plantar fasciitis, pes cavus deformity, and hallux valgus disabilities.  Regrettably, a remand is necessary for further evidentiary development.  

VA has a duty to assist the Veteran with his claims, which includes obtaining records of his relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) ; 38 C.F.R. § 3.159(c)(1), (c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of records generated by VA, even if not physically in the file).  A review of both the Veteran's paper and electronic claims files indicates that current VA treatment records have not been associated with the Veteran's claims file.  A July 2012 note from VA Physical Medicine and Rehabilitation Services (PMR) indicates that the Veteran was evaluated at the PMR clinic.  Records from the evaluation are not associated with the Veteran's claims folder.  In the Board's February 2011 remand, the AMC/RO was directed to ensure that no other development action was required prior to adjudicating the Veteran's claims.  However, as the record indicates that VA treatment records were available, but were not associated with the file, the AMC/RO failed to comply with the Board's February 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Upon remand, the AMC/RO is to obtain all VA treatment records not currently associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002).

Additionally, the Veteran's most recent VA spine and foot examinations are from June 2011, now more than two years old.  The fact that he was off work in July 2012 suggests that there may have been an increase in severity since the 2011 examination.  It is appropriate that his most recent symptoms be evaluated.  VA will obtain a new medical examination where, as here, the last medical examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  On remand, therefore, a new VA examination should be obtained to determine the current severity of the Veteran's limitation of motion of the lumbar spine and bilateral plantar fasciitis, pes cavus deformity, and hallux valgus disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated the Veteran's service-connected limitation of motion of the lumbar spine and service-connected bilateral plantar fasciitis, pes cavus deformity, and hallux valgus disabilities.  After securing any necessary releases, these records should be obtained and associated with the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected limitation of motion of the lumbar spine and service-connected bilateral plantar fasciitis, pes cavus deformity, and hallux valgus disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

With regard to the issue of an increased disability rating for the service-connected limitation of motion of the lumbar spine, the examiner is asked to address the following: 

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's limitation of motion of the lumbar spine disability, if any, on his employment and activities of daily life.  

With regard to the issue of an increased disability rating for the service-connected bilateral plantar fasciitis, pes cavus deformity, and hallux valgus disabilities, the examiner is asked to address the following: 

All manifestations of the Veteran's right and left foot disabilities should be described in detail.  The examiner is asked to conduct a full clinical evaluation of the Veteran's foot symptomatology, and indicate whether any of the following findings are present: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances; unilateral or bilateral pes cavus, and if so the affected toes; malunion or nonunion of tarsal or metatarsal bones; or manifestations of a moderately severe or severe foot injury. 

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right and left foot disabilities upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of these disabilities on the Veteran's ability to work, to include whether the disabilities are productive of severe economic inadaptability.  

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

3. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

4. The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


